              Case: 5:19-cv-00110-PAB Doc #: 26-1 Filed: 12/06/19 1 of 3. PageID #: 452
                                                        December ___, 2019

                             IMPORTANT NOTICE TO POTENTIAL CLASS MEMBERS

                  AUTHORIZED BY JUDGE PAMELA A. BARKER OF THE U.S. DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO EASTERN DIVISION

TO: All former and current non-exempt manufacturing employees of J.R. Engineering, Inc. in Barberton, Ohio and
    Norton, Ohio between October 31, 2016 and the present who performed unpaid pre-shift and/or post-shift
    work.
RE:   Your right to join a collective action seeking to recover unpaid overtime compensation.
 1. PURPOSE OF THIS NOTICE
The purpose of this Notice is to inform you of the existence of a collective action lawsuit in which you may join as a plaintiff;
to advise you of how your rights may be affected by this lawsuit; and to instruct you on the procedure for joining in this
lawsuit should you choose to do so.
  2. DESCRIPTION OF THE ACTION
On January 15, 2019, this collective action was filed against Defendant J.R. Engineering, Inc. (“J.R.”) in the U.S. District
Court for the Northern District of Ohio, Case No. 5:19-cv-00110. The action was filed on behalf of named Plaintiff James
Roberts, Jr. and all other similarly-situated individuals.
Plaintiff James Roberts, Jr. was a staffing agency employee who worked as a non-exempt manufacturing employee. Plaintiff
alleges that J.R. Engineering violated the FLSA by failing to pay non-exempt manufacturing employees for work that they
performed before and/or after their scheduled shift start and stop times, as a result of which they were not properly paid
overtime pay for hours worked in excess of 40 during a workweek, including, but not limited to: (a) changing into and out
of their personal protective equipment; (b) getting tools and/or equipment necessary to perform their manufacturing work;
(c) walking to their assigned area of the manufacturing floor; and/or (d) performing their manufacturing work.
Plaintiff alleges that he and all other similarly-situated individuals are entitled to recover from J.R.: (a) unpaid overtime
compensation; (b) liquidated damages; (c) attorneys’ fees; and (d) costs under the FLSA. J.R. has denied these claims and
believes it has properly paid employees.
The Court has not yet decided whether Plaintiff or J.R. is correct. The right to recover these wages for any Plaintiff has not
been established and is not guaranteed or certain.
 3. YOUR RIGHT TO PARTICIPATE IN THIS ACTION
Plaintiff seeks to sue not only for himself, but also for other persons with whom he is similarly situated. Plaintiff alleges that
those individuals are former and current non-exempt manufacturing employees of J.R. Engineering, Inc. in Barberton, Ohio
and Norton, Ohio between October 31, 2016 and the present, who performed unpaid pre-shift and/or post-shift work. If you
fit this definition, you may have the right to participate in this action. If you signed a mandatory arbitration agreement, you
may not be permitted to participate in this action.
 4. HOW TO PARTICIPATE IN THIS ACTION
To join this collective action, you must sign and return the enclosed “Consent Form.” You can return the Consent Form by:
(a) signing it electronically (eSigning) via PDF; (b) mailing it to Plaintiff’s counsel in the self-addressed and postage-prepaid
envelope included with this Notice; (c) faxing the form to Plaintiff’s counsel at 216-696-7005; (d) scanning the form and
emailing it to Plaintiff’s counsel at consent@lazzarolawfirm.com.
The signed Consent Form must be postmarked, faxed, or emailed by [45 days from mailing of the notice]. It is
important that you return the Consent Form as soon as possible because the time period for which you can seek payment for
your unpaid wages will depend on when this form is filed with the Court. If you lose or misplace the enclosed Consent Form,
or if you have any questions about filling out or returning the Consent Form, you may contact Plaintiff’s counsel listed in
paragraph 8 of this Notice.
 5. NO RETALIATION PERMITTED
The law prohibits J.R. or any of its agents or employees to discharge you, or in any manner harass, discriminate or retaliate
against you for taking part in this collective action.
 6. EFFECT OF JOINING THIS ACTION
If you join this collective
              Case:         action, you will be bound
                       5:19-cv-00110-PAB        Doc #:by26-1
                                                         any judgment that is rendered,
                                                              Filed: 12/06/19           whether
                                                                                  2 of 3. PageIDfavorable
                                                                                                    #: 453or unfavorable,
and share in any recovery. You will also be bound by, and share in, any settlement that may be reached on behalf of the
class.
If you join this collective action, you may be required to answer written questions, produce documents, and testify under
oath at, or before, trial. If you file a Consent form, your continued participation in this lawsuit may depend upon a later
decision by the District Court that you and other Plaintiffs are actually “similarly situated” in accordance with federal law,
and it is appropriate for the lawsuit to proceed as a collective action. By joining this action, you designate the named
Representative Plaintiff as your agent to make decisions on your behalf concerning the litigation, the method and manner of
conducting this litigation, the entering of an agreement with Plaintiff’s counsel concerning fees and costs, the entering into
a settlement agreement with J.R., and all other matters pertaining to this action.
The named Plaintiff in this matter has entered into a contingency fee agreement with Plaintiff’s counsel, which means
that if there is no recovery, the attorneys’ fees and costs of Plaintiff’s counsel will not be chargeable to you. However,
if J.R. prevails in this action, you may be liable for paying for J.R.’s attorneys’ fees and costs. If there is a recovery of
wages, liquidated damages, and/or attorneys’ fees and costs, Plaintiff’s counsel will be paid whatever attorneys’ fees and
costs the Court orders or approves as fair and reasonable. The fees and costs will either be subtracted from the total recovery
obtained from J.R. in the amount of thirty-three and one-third percent (33-1/3%) of your total recovery, plus costs expended
by Plaintiff’s counsel on your behalf, or they may be paid separately by J.R. If there is no recovery, Plaintiff’s counsel will
not be paid for their work on this case.
 7. NO LEGAL EFFECT OF NOT JOINING THIS ACTION
If you choose not to join this action, you will not be bound by any judgment or settlement, whether favorable or unfavorable,
and you will not share in any recovery. You will be free to file your own lawsuit; however, the pendency of this action will
not stop the running of the statute of limitations as to any claims you may have until you file your own lawsuit.
  8. YOUR LEGAL REPRESENTATION IF YOU JOIN
Anthony J. Lazzaro
Chastity L. Christy
Lori M. Griffin
The Lazzaro Law Firm, LLC
The Heritage Building, Suite 250
34555 Chagrin Boulevard
Moreland Hills, Ohio 44022
Phone: 216-696-5000
Facsimile: 216-696-7005
anthony@lazzarolawfirm.com
lori@lazzarolawfirm.com
  9. J.R. ENGINEERING, INC. IS REPRESENTED BY
Nancy A. Noall
Morris L. Hawk
Monica L. Frantz
Roetzel & Andress, LPA
1375 East Ninth Street
Once Cleveland Center, 10th Floor
Cleveland, Ohio 44114
Phone: 216-623-0150
Facsimile: 216-623-0134
nnoall@ralaw.com
mfrantz@ralaw.com
   10. FURTHER INFORMATION
Further information about this Notice or the action may be obtained from Plaintiff’s counsel at 216-696-5000. The call is
free and confidential.
      PLEASE DO NOT CONTACT THE COURT REGARDING THIS NOTICE. THIS NOTICE AND ITS
     CONTENTS HAVE BEEN AUTHORIZED BY THE UNITED STATES DISTRICT COURT FOR THE
   NORTHERN DISTRICT OF OHIO. THE FEDERAL DISTRICT COURT HAS TAKEN NO POSITION IN
   THIS CASE REGARDING THE MERITS OF PLAINTIFF’S CLAIM OR OF DEFENDANT’S DEFENSES.
 NOTHING IN THIS NOTICE SHOULD BE CONSTRUED AS AN ADMISSION OF WRONGDOING BY J.R.
                                                    ENGINEERING.
              Case: 5:19-cv-00110-PAB Doc #: 26-1 Filed: 12/06/19 3 of 3. PageID #: 454




                                      UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF OHIO
                                            EASTERN DIVISION

       JAMES ROBERTS, JR., on behalf of himself          )          CASE NO. 5:19-cv-00110
       and all others similarly situated,                )
                                                         )          JUDGE PAMELA A. BARKER
                  Plaintiff,                             )
                                                         )
                  vs.                                    )
                                                         )
       JR ENGINEERING, INC.                              )
                                                         )
                  Defendant.                             )
                                                         )
                                                         )
                                                             )

                                                  CONSENT FORM

I consent, agree, and opt in to be a party Plaintiff in the captioned collective action. I agree to be represented by

The Lazzaro Law Firm, LLC. I understand that by filing this consent, I will be bound by the judgment of the

Court on all issues in this case. I believe I was not paid for work performed before and/or after my scheduled

shift start and stop times.



Signature:               ______________________________ Date:                 ____________________________

Print Name:              ______________________________ Email:                ____________________________

Street Address:          ______________________________

                         ______________________________

Return to:

The Lazzaro Law Firm, LLC / The Heritage Building, Suite 250 / 34555 Chagrin Blvd. / Moreland Hills, Ohio 44022
Fax: 216-696-7005
Email: consent@lazzarolawfirm.com
Must be postmarked, faxed, or emailed by [45 days from when notice is sent out]_, 20_____.
